DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a foam premix.
Group II, claim(s) 8 and 9, drawn to a method of making foam.
Group III, claim(s) 10 and 11, drawn to a food product comprising a foam.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a foam comprising 80-95% water; 5-20% native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins and having a solubility of at least 88% over a pH range of 3-10 ay 21-25C; and an additional protein selected from the group including other rapeseed protein and whey protein, this technical feature is not a During et al (DE 10 2014 005466, US 2017/0027190 is used as an English language equivalent for citation).  During et al (During) teaches native rapeseed protein mixtures for use in making foams that have improved solubility and comprise 56-57% napin, 41-43% cruciferin, and other rapeseed protein (abstract, paragraphs 0005, 0011, 0039-0043, 0076-0078, 0140, 0144-0146, Figures 6-9, and claim 10).  
During is not explicit to the foam composition as formed with 80-95% water, 5-20% of said native protein, and additional protein, however, During states, paragraph 0077, that the foam was formed as in Kroll et al.  Kroll et al, was cited on the IDS by applicant, however, it was not cited in English, and has been considered as disclosed.  The written opinion for PCT/EP2017/066869 (also cited on applicant’s IDS), section 1.1 establishes that the foam of Kroll was a 10% protein dispersion.  Thus, the teachings of the prior art encompass, or at least make obvious a foam composition with overlapping compositional elements of water and proteins as claimed.
During is not explicit to the native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins as having a solubility of at least 88% over a pH range of 3-10 at 21-25C, however "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. As the prior art teaches of an overlapping chemical protein structure, including an overlapping range of cruciferins and napins, the properties applicant claims are necessarily present.  The position of the office is further supported as During teaches that the protein mixture has improved solubility (Figures 7-9 and paragraphs 0077-0078 and 0140-0146).
Thus the teachings of During encompass, or at least make obvious the linking features of the groups, and the linking feature is therefore not a special technical feature.  No special technical feature has been found to link the groups and thus the groups do not relate to a single general inventive concept and restriction is required.
A telephone call was not made to request an oral election to the above restriction requirement, because an election would change the classification picture of the application and current Office policy encourages only one change to classification be made per application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY J BEKKER/Primary Examiner, Art Unit 1791